STATEMENT OF ADDITIONAL INFORMATION July 1, 2014, as revised or amended September 1, 2014, February 27, 2015, April 1, 2015, May 1, 2015 May 8, 2015 and June 5, 2015 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com , or call 1-800-DREYFUS (inside the U.S. only). The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date, expect as otherwise indicated. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End * Prospectus Date Dreyfus Appreciation Fund, Inc. DAF Investor Shares/DGAGX December 31 st May 1 st Class Y/DGYGX Dreyfus BASIC Money Market Fund, Inc. DBMMF DBAXX February 28 th /29 th July 1 st Dreyfus Municipal Bond Opportunity Fund DMBOF Class A/PTEBX April 30 th September 1 st Class C/DMBCX Class Z/DMBZX Dreyfus New York AMT-Free Municipal Bond Fund DNYAFMBF Class A/PSNYX November 30 th April 1 st Class C/PNYCX Class I/DNYIX Class Y/DNYYX Dreyfus Premier Worldwide Growth Fund, Inc. DPWGF Dreyfus Worldwide Growth Fund DWGF Class A/PGROX October 31 st February 27 th Class C/PGRCX Class I/DPWRX Class Y/DPRIX Dreyfus State Municipal Bond Funds DSMBF Dreyfus Connecticut Fund DCTF Class A/PSCTX April 30 th September 1 st Class C/PMCCX Class I/DTCIX Class Y/DPMYX Class Z/DPMZX Dreyfus Massachusetts Fund DMAF Class A/PSMAX April 30 th September 1 st Class C/PCMAX Class Z/PMAZX Dreyfus Pennsylvania Fund DPAF Class A/PTPAX April 30 th September 1 st Class C/PPACX Class Z/DPENX GRP4-SAI-0615 Fund Abbreviation Share Class/Ticker Fiscal Year End Prospectus Date General California Municipal Money Market Fund GCMMMF Class A/GCAXX November 30 th April 1 st Class B/GENXX General Government Securities Money Market Funds, Inc. GGSMMFI General Government Securities Money Market Fund GGSMMF Class A/GGSXX November 30 th April 1 st Class B/GSBXX April 1 st Dreyfus Class/GGDXX June 5 th General Treasury Prime Money Market Fund GTPMMF Class A/GTAXX November 30 th April 1 st Class B/GTBXX April 1 st Dreyfus Class/GTFXX June 5 th General Money Market Fund, Inc. GMMF Class A/GMMXX November 30 th April 1 st Class B/GMBXX April 1 st Dreyfus Class/GMGXX June 5 th General Municipal Money Market Funds, Inc. GMMMFI November 30 th April 1 st General Municipal Money Market Fund GMMMF Class A/GTMXX November 30 th April 1 st Class B/GBMXX General New York Municipal Money Market Fund ** GNYMMMF Class A/GNMXX November 30 th April 1 st Class B/GNYXX *
